 
EXHIBIT 10.2




Accelerated Venture Partners, LLC
1840 Gateway Drive, Suite 200
Foster City, CA 94404
 


June 27, 2012


Greentech Mining International, Inc.
1840 Gateway Drive, Suite 200
Foster City, CA 94404




Re:           Tender of shares for cancellation


Gentlemen:


By this letter, the undersigned tenders for cancellation 1,500,000 of the
5,000,000 shares of common stock par value $0.0001 of Greenetech Mining
International, Inc. (the “Company”) which it holds.  Following the cancellation
of such shares Accelerated Venture Partners, LLC will hold a total of 3,500,000
of the Company’s Common Shares.


Sincerely,


ACCELERATED VENTURE PARTNERS, LLC






By: _____/s/ Timothy Neher___________________________
Timothy Neher, Managing Member


 


 